IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


DONALD B. ASBEE                 : No. 96 MM 2019
                                :
                                :
           v.                   :
                                :
                                :
DIOCESE OF HARRISBURG, BISHOP   :
KEVIN RHOADES, AND BISHOP       :
RONALD W. GAINER                :
                                :
                                :
PETITION OF: DIOCESE OF         :
HARRISBURG AND BISHOP RONALD W. :
GAINER                          :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the Application for Extraordinary

Relief is DENIED.